DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/EP2019/069603 filed 07/19/2019.
	This application also claims foreign benefit of FRANCE FR1856756 filed 07/20/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	Accordingly, claims 1-20 of the instant application are afforded the effective filing date of 07/19/2019.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/20/2021 and 04/09/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 12-20, drawn to a composition, in the reply filed on 08/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

Status of the Claims
	Claims 1-20 are pending in this instant application, of which claims 8-11 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-7 and 12-20 are examined herein on the merits for patentability.

Claim Objections
Claims 5-7 and 19-20 are objected to because of the following informalities:  it is suggested that all the dashes (-) be removed from 5-7 and 19-20. It is noted that [w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 19-20, the multiple recitations render the claims indefinite because it is unclear, for example, if the composition comprising iron-binding glycoprotein (lactoferrin) AND serotonin or a precursor thereof (tryptophan), OR only tryptophan. For this office action, claims 5-6 and 19-20 are interpreted as compositions comprising 2 to 30% [or 3 to 20%] serotonin or a precursor thereof (tryptophan), respectively for art rejection purpose.
Regarding claim 5, the recitation of “one of claim 1” renders the claim indefinite because it is unclear how the composition can be according to “one of claim 1” as there is only one claim. For this office action. Claim 5 is interpreted as the composition according to claim 1.
As a result, claims 5-6 and 19-20 do not clearly set forth the metes and bounds of patent protection desired.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderhoof et al (US 2013/0089572 A1; previously cited).
	Regarding claims 1-2, Vanderhoof teaches a composition comprising lactoferrin and casein hydrolysate ([0008]-[0012], [0018], and [0057]-[0059]).
	As a result, the aforementioned teaching from Vanderhoof is anticipatory to claims 1-2 of the instant invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873).
Regarding claim 1, Kanwar teaches a topical composition comprising lactoferrin, and anti-tumor food components including casein hydrolysate (Abstract; [0007]-[0008], [0015], [0019], [0037]-[0038], [0041]-[0042], [0110], [0114], [0148], [0171]-[0172], [0184], [0186], [0194]; claims 2 and 18).
It would have been obvious to one of ordinary skill in the art to select casein hydrolysate as the food component to be used in combination with lactoferrin, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kanwar indicated that lactoferrin is used in combination with casein in a composition for topical administration to the skin (Kanwar: [0019], [0114], [0186] and [0194]), and Tomita establishes that casein hydrolysate is suited for preparation of skin treating composition, as casein hydrolysate improves the elasticity and smooth of the skin, as well as, treat and protect sunburn (Tomita: Abstract; column 1, lines 5-18; column 2, lines 32-44; column 3, lines 43-46; column 4, lines 3-9 and 38-47; column 5; column 6, lines 1-36; columns 11-12; column 35, lines 34-40; column 27, Table 9; claims 3-4).  Thus, an ordinary artisan seeking to produce a skin care composition to treat and protect sunburn, and improves the elasticity and smoothness of skin, would have looked to selecting/using casein hydrolysate as the food component to be used in combination with lactoferrin, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 2, as discussed above, Kanwar teaches the topical composition contains lactoferrin.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Balandras et al (US 2011/0312892 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Kanwar and Tomita do not teach the casein hydrolysate is α-casozepine or a fragment thereof having a size greater than or equal to 5 amino acid residues of claim 3.
Regarding claim 3, Balandras teaches a topical composition containing casein hydrolysate, wherein the casein hydrolysate is an αs1-casein tryptic hydrolysate (α-casozepine) including pentapeptide 91-95 and 91-96 derived from αs1-casein (Abstract; [0001]-[0002], [0004]-[0008], [0011], [0019], [0032]). Balandras teaches the composition having αs1 casein-derived peptides have anxiolytic properties ([0001]-[0002], [0004]-[0006]).
It would have been obvious to one of ordinary skill in the art to incorporate an αs1-casein tryptic hydrolysate (α-casozepine) including pentapeptide 91-95 or 91-96 derived from αs1-casein as the casein hydrolysate in the topical composition of Kanwar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Balandras suggested that an αs1-casein tryptic hydrolysate (α-casozepine) including pentapeptide 91-95 or 91-96 derived from αs1-casein has anxiolytic properties and is suitable for incorporation in a topical composition, and Kanwar indicated that any digestible protein including casein is suitable for use in a topical composition containing lactoferrin (Kanwar: [0019], [0037] [0114], [0148], [0186] and [0194]). Thus, an ordinary artisan seeking to produce a topical composition that provides a calming effect would have looked to including αs1-casein tryptic hydrolysate (α-casozepine) including pentapeptide 91-95 or 91-96 derived from αs1-casein as the casein hydrolysate in the topical composition of Kanwar, and produce the claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Gobbi (US 5,750,149).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 4, Kanwar teaches a topical composition comprising lactoferrin, and anti-tumor food components including casein hydrolysate and colostrum ([0019], [0038], [0114]; claim 18).
It would have been obvious to one of ordinary skill in the art to select colostrum as one of the food components in the topical composition of Kanwar that can be used in combination with lactoferrin and casein hydrolysate, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kanwar indicated that lactoferrin can be used in combination with food components including casein hydrolysate and colostrum in a composition for topical administration to the skin (Kanwar: [0019], [0038], [0114]; claim 18), and Gobbi establishes that colostrum can be formulated in a skin care composition having anti-burn, anti-lines, antiaging, moisturizing, protective, smoothing, sun filtering and repairing activity of damages by sun, as colostrum is effective in treating burns from sunlight and common dermatological diseases including atopic dermatitis (Gobbi: Abstract; columns 1-3; Examples 1-2; claims 1 and 3). Thus, an ordinary artisan seeking to produce a skin care composition to treat sun burn and common dermatological diseases including atopic dermatitis, would have looked to selecting/using colostrum as one of the food components to be used in combination with lactoferrin and casein hydrolysate, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 5-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Spann-Wade et al (US 2008/0317684 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
As discussed above on page 4 of this office action, claims 5-6 and 17-20 were interpreted as compositions comprising 2 to 30% [or 3 to 20%] serotonin or a precursor thereof (tryptophan), respectively.
Regarding claims 5-6 and 17-20, Spann-Wade teaches a topical composition comprising an antioxidant such as tryptophan in an amount of from about 0.001% to about 30% by weight, wherein the antioxidant is beneficial in treating sunburn and actinic keratoses, as well as useful in blocking free radical formation that is involved in the pathogenesis of skin cancer ([0226]-[0228] and [0278]).
It would have been obvious to one of ordinary skill in the art to include tryptophan in the topical composition of Kanwar and Tomita, produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Spann-Wade suggested that tryptophan can be added to a topical composition used for treating sunburn and skin cancer, as tryptophan acts as an antioxidant to block free radical formation that is involved in the panthogenesis of skin cancer, and the topical composition of Kanwar is also used for treating sunburn and skin cancer (Kanwar: [0171]-[0172]). Thus, an ordinary artisan seeking to enhance the reduction risk of skin cancer would have looked to including tryptophan to the topical composition of Kanwar, and produce Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to routinely optimize the amount of tryptophan included in the topical composition of Kanwar to 2 to 30% [or 3 to 20%] by weight, and produce in the claimed invention. One of ordinary skill in the art would have been motivated to do so because Spann-wade indicated that antioxidant such as tryptophan can be included in a topical composition used for treating sunburn and skin cancer in an amount from about 0.001% to about 30% by weight, which overlaps the claimed 2 to 30% [or 3 to 20%] by weight, respectively to claims 5-6 and 19-20. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the of tryptophan in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Balandras et al (US 2011/0312892 A1), Gobbi (US 5,750,149), Fossel (US 2008/0045909 A1), Nakamura (US 2010/0272763 A1), and Spann-Wade et al (US 2008/0317684 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 7, Kanwar teaches the topical composition contains 0.1 to 90 wt% lactoferrin and 10 to 90 wt% of casein (Kanwar: [0186] and [0194]). Tomita teaches the amount of casein hydrolysate can be optimize within the range of 0.01-50% when used in a skin care composition (Tomita: column 11, lines 35-42; column 12, lines 10-35). 
With respect to α-casozepine, colostrum, L-arginine, astaxanthin, and tryptophan of claim 7, Balandras suggested that an αs1-casein tryptic hydrolysate (α-casozepine) including pentapeptide 91-95 or 91-96 derived from αs1-casein has anxiolytic properties and is suitable for incorporation in a topical composition (Balandras: Abstract; [0001]-[0002], [0004]-[0008], [0011], [0019], [0032]), and Kanwar indicated that any digestible protein including casein is suitable for use in a topical composition containing lactoferrin (Kanwar: [0019], [0037], [0114], [0148], [0186] and [0194]). Kanwar indicated that lactoferrin can be used in combination with food components including casein hydrolysate and colostrum in a composition for topical administration to the skin (Kanwar: [0019], [0037]-[0038], [0114], [0148], [0186] and [0194]), and Gobbi establishes that colostrum can be formulated in a skin care composition having anti-burn, anti-lines, antiaging, moisturizing, protective, smoothing, sun filtering and repairing activity of damages by sun, as colostrum is effective in treating burns from sunlight and common dermatological diseases including atopic dermatitis (Gobbi: Abstract; columns 1-3; Examples 1-2; claims 1 and 3). Kanwar indicated that lactoferrin can be used in combination with food components including casein hydrolysate and arginine in a composition for topical administration to the skin (Kanwar: [0019], [0037] [0114], [0148], [0186] and [0194]), and Fossel establishes L-arginine is beneficial to be added in a skin care composition due to its cosmetic effects of improving in appearance of the body or skin by smoothening, tightening, or firming (Fossel: Abstract; [0007]-[0013], [0019]-[0020], [0024]). Nakamura suggested that astaxanthin is beneficial to be added to a skin care composition due to its antioxidant effects, anti-inflammatory effects, skin antiaging effects and whitening ability (Nakamura: [0008], [0039], [0041], [0044]). Spann-Wade suggested that tryptophan can be added to a topical composition used for treating sunburn and skin cancer, as tryptophan acts as an antioxidant to block free radical formation that is involved in the panthogenesis of skin cancer (Spann-Wade: [0226]-[0228] and [0278]), and the topical composition of Kanwar is also used for treating sunburn and skin cancer (Kanwar: [0171]-[0172]).
Thus, based on the combined guidance from Balandras, Gobbi, Fossel, and Nakamura, an ordinary artisan seeking to produce a skin care composition having enhanced sun protection, antioxidant effects, anti-inflammatory effects, skin antiaging effects, whitening ability, calming effects, and overall appearance of the body or skin by smoothening, tightening, or firming of skin, would have looked to including colostrum, L-arginine, astaxanthin, and tryptophan in the topical composition of Kanwar in view of Tomita, and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect the amounts of lactoferrin, α-casozepine, colostrum, L-arginine, astaxanthin, and tryptophan of claim 7, Kanwar teaches the topical composition contains 0.1 to 90 wt% lactoferrin, 10 to 90 wt% of casein, and about 0.1 to about 20 wt% of anti-tumor food factor/components including arginine and (Kanwar: [0041]-[0042], [0186] and [0194]). Tomita teaches the amount of a casein hydrolysate can be optimize within the range of 0.01-50% when used in a skin care composition (Tomita: column 11, lines 35-42; column 12, lines 10-35). Gobbi teaches the amount of colostrum can be optimize from 1 to 50% by weight (Gobbi: Abstract; columns 1-3; Examples 1-2; claims 1 and 3). Fossel teaches the amount of L-arginine can be optimize in a skin care composition to at least 15% by weight (Fossel: [0024]). Nakamura teaches the amount of astaxanthin can be optimize in a skin care composition from 0.001 mass% to 50 mass% (Nakamura: [0044]). Spann-Wade teaches the amount of tryptophan can be optimize in a skin care composition from about 0.001% to about 30% by weight (Spann-Wade: [0226]-[0228]). It is noted that the amounts of lactoferrin, α-casozepine, colostrum, L-arginine, astaxanthin, and tryptophan as taught by Kanwar, Tomita, Balandras, Gobbi, Fossel, Nakamura, and Spann-Wade, respectively, overlaps the claimed parameters for lactoferrin, α-casozepine, colostrum, L-arginine, astaxanthin, and tryptophan. Thus, Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the amounts of lactoferrin, α-casozepine, colostrum, L-arginine, astaxanthin, and tryptophan in the composition to achieve a desired skin care composition having enhanced sun protection, antioxidant effects, anti-inflammatory effects, skin antiaging effects, whitening ability, calming effects, and overall appearance of the body or skin by smoothening, tightening, or firming of skin, would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Gobbi (WO 2007/000651 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 4 and 12, Kanwar teaches a topical composition comprising lactoferrin, and anti-tumor food components including casein hydrolysate and colostrum ([0019], [0038], [0114]; claim 18).
It would have been obvious to one of ordinary skill in the art to select colostrum, especially a bovine colostrum, as one of the food components in the topical composition of Kanwar that can be used in combination with lactoferrin and casein hydrolysate, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kanwar indicated that lactoferrin can be used in combination with food components including casein hydrolysate and colostrum in a composition for topical administration to the skin (Kanwar: [0019], [0038], [0114]; claim 18), and Gobbi establishes that colostrum, especially colostrum of bovine origin, can be formulated in a skin care composition having anti-burn, anti-lines, antiaging, moisturizing, protective, smoothing, sun filtering and repairing activity of damages by sun, as colostrum is effective in treating common dermatological diseases including dermatitis (Gobbi: Abstract; page 1; page 2, lines 1-20; page 3). Thus, an ordinary artisan seeking to produce a skin care composition to treat sunburn and common dermatological diseases including dermatitis and skin irritations would have looked to selecting/using bovine colostrum as one of the food components to be used in combination with lactoferrin and casein hydrolysate, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Fossel (US 2008/0045909 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 13 and 14, Kanwar teaches a topical composition comprising lactoferrin, and anti-tumor food components including casein hydrolysate and arginine ([0019], [0114]; claim 18).
It would have been obvious to one of ordinary skill in the art select arginine (L-arginine) as one of the food components in the topical composition of Kanwar that can be used in combination with lactoferrin and casein hydrolysate, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kanwar indicated that lactoferrin can be used in combination with food components including casein hydrolysate and arginine in a composition for topical administration to the skin (Kanwar: [0019], [0114]; claim 18), and Fossel establishes L-arginine is beneficial to be added in a skin care composition due to its cosmetic effects of improving in appearance of the body or skin by smoothening, tightening, or firming (Fossel: Abstract; [0007]-[0013], [0019]-[0020], [0024]). Thus, an ordinary artisan seeking to produce an anti-aging skin care composition that would improve in appearance of the skin by smoothening, tightening, or firming the skin  would have looked to selecting/using L-arginine as one of the food components to be used in combination with lactoferrin and casein hydrolysate, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar et al (US 2010/0092497 A1) in view of Tomita et al (US 5,314,873), as applied to claim 1 above, and further in view of Nakamura (US 2010/0272763 A1).
The composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 15 and 16, Nakamura teaches a topical composition for application to the skin comprising astaxanthin, and such astaxanthin has antioxidant effects, anti-inflammatory effects, skin antiaging effects and whitening ability (Nakamura: [0008], [0039], [0041], [0044]).
It would have been obvious to one of ordinary skill in the art to include tryptophan in the topical composition of Kanwar and Tomita, produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Nakamura suggested that astaxanthin is beneficial to be added to a skin care composition due to its antioxidant effects, anti-inflammatory effects, skin antiaging effects and whitening ability. Thus, an ordinary artisan seeking to produce an anti-aging skin care composition that has enhanced anti-inflammatory effects and whitening ability would have looked to including astaxanthin to the topical composition of Kanwar, and produce Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613